                                                                                             1   DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                             2   E-mail: diana@kgelegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@kgelegal.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-mail: karen@kgelegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                             6   7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, Nevada 89139
                                                                                             7   Telephone: (702) 485-3300
                                                                                                 Facsimile: (702) 485-3301
                                                                                             8   Attorney for SFR Investments Pool 1, LLC
                                                                                             9
                                                                                                                              UNITED STATES DISTRICT COURT
                                                                                            10
                                                                                                                                  DISTRICT OF NEVADA
                                                                                            11
                                                                                                 BANK OF AMERICA, N.A., successor by Case No. 2:16-cv-00810-KJD-NJK
                                                                                            12   merger to BAC HOME LOANS SERVICING,
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13   LP, FKA COUNTRYWIDE HOME LOANS
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 SERVICING, LP,
                                                                                            14
                                                                                                                 Plaintiff,                      JUDGMENT BY DEFAULT AGAINST
                                                                                            15         vs.                                      KIMBERLY MCLAUGHLIN AND JASON
                                                                                                                                                         MCLAUGHLIN
                                                                                            16   ARLINGTON WEST TWILIGHT
                                                                                                 HOMEOWNERS ASSOCIATION; SFR
                                                                                            17   INVESTMENTS POOL 1, LLC; and ALESSI
                                                                                            18   & KOENIG, LLC,

                                                                                            19                   Defendants.

                                                                                            20   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                                                 limited liability company,
                                                                                            21

                                                                                            22                   Counter-/Cross- Claimant,

                                                                                            23         vs.
                                                                                            24   BANK OF AMERICA, N.A., successor by
                                                                                                 merger to BAC HOME LOANS SERVICING,
                                                                                            25
                                                                                                 LP, FKA COUNTRYWIDE HOME LOANS
                                                                                            26   SERVICING, LP; KIMBERLY
                                                                                                 MCLAUGHLIN, an individual; and JASON
                                                                                            27   MCLAUGHLIN, an individual,
                                                                                            28                   Counter-/Cross- Defendants.

                                                                                                                                               -1-
                                                                                             1          This matter came before the Court on SFR Investments Pool 1, LLC’s (“SFR”) application

                                                                                             2   for default judgment against Cross-Defendants Kimberly McLaughlin and Jason McLaughlin (“the

                                                                                             3   McLaughlins”). Having considered the application, including the declarations attached thereto, the

                                                                                             4   Court makes the following findings of fact and conclusions of law:

                                                                                             5   1.     On June 18, 2016, SFR filed a Cross-Claim (ECF No. 15) for quiet title and declaratory

                                                                                             6   relief against the McLaughlins (“Cross-Claim”) relating to real property located at 9154

                                                                                             7   Smugglers Beach Court, Las Vegas, NV 89178; Parcel No. 176-20-314-102 (“the Property”).

                                                                                             8   2.     The McLaughlins failed to answer the complaint within the 21-day time limit set forth in

                                                                                             9   FRCP 12. The Clerk of the Court appropriately entered a default against the McLaughlins on June

                                                                                            10   21, 2019 (ECF No. 45).

                                                                                            11   3.     The McLaughlins are not incompetent, infants, or serving in the United States military.

                                                                                            12   4.     SFR submitted credible evidence in support of its application in the form of documents
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13   obtained from the Official Records of the Clark County Recorder and declarations made under
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14   penalty of perjury that demonstrate prima facie grounds sufficient to enter default judgment against

                                                                                            15   the McLaughlins.

                                                                                            16          NOW, THEREFORE, pursuant to FRCP 55(b)(2), having considered the evidence and

                                                                                            17   made the foregoing findings of fact and conclusions of law, and finding good cause,

                                                                                            18          IT IS ORDERED, ADJUDGED AND DECREED that the McLaughlins, any successors

                                                                                            19   and assigns, have no right, title or interest in the Property and that SFR is the rightful title owner.

                                                                                            20   …

                                                                                            21   …

                                                                                            22   …

                                                                                            23   …

                                                                                            24   …

                                                                                            25   …

                                                                                            26   …

                                                                                            27   …

                                                                                            28

                                                                                                                                                  -2-
                                                                                             1          IT IS FURTHER ORDERED that this judgment does not adjudicate SFR’s claim against,

                                                                                             2   or the defenses of, any other party to this case.

                                                                                             3

                                                                                             4                                                  ________________________________
                                                                                                                                                UNITED STATES DISTRICT JUDGE
                                                                                             5
                                                                                                                                                        3/9/2020
                                                                                                                                                Dated:________________________
                                                                                             6

                                                                                             7
                                                                                                 Respectfully submitted by:
                                                                                             8   KIM GILBERT EBRON
                                                                                             9   /s/ Jason G. Martinez
                                                                                                 JASON G. MARTINEZ, ESQ.
                                                                                            10   Nevada Bar No. 13375
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                            11   Las Vegas, Nevada 89139
                                                                                                 Attorneys for SFR Investments Pool 1, LLC
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 DATED this 21st day of October, 2019.
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                                     -3-
